Citation Nr: 1436155	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  11-04 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for hemorrhoids.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for hypertension.

3.  Entitlement to a compensable rating for erectile dysfunction. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In June 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.  

The issues of entitlement to a compensable rating for hemorrhoids and entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed decision, dated in May 1997, the RO denied a claim for service connection for hypertension based on the finding that there was no evidence of hypertension being diagnosed in service or post-service.

2.  The evidence received since the RO's May 1997 decision was not previously of record, is not cumulative of other evidence of record, and raises a reasonable possibility of substantiating the claim.

3.  On the record and in a writing submitted during the June 2014 Travel Board hearing (prior to the promulgation of a decision in the current appeal) the Veteran withdrew the appeal of the issue of entitlement to a compensable rating for erectile dysfunction.  


CONCLUSIONS OF LAW

1. The May 1997 decision denying service connection for hypertension is final. 
38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104(a) , 20.1103 (2012).

2.  New and material evidence has been received since the RO's May 1997 decision which denied a claim for service connection for hypertension; the claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for withdrawal of an appeal on the issue of entitlement to a compensable rating for erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  To the extent that there may be any deficiencies of notice or assistance regarding the issue of whether new and material evidence has been received to reopen the Veteran's service connection claim for hypertension, such deficiencies are moot as the Board is reopening and remanding the claim herein.  Further discussion of VA's duties to notify and assist will be included in a later decision should the claim be denied on the merits following remand.


New and Material Evidence

The appellant asserts that new and material evidence has been presented to reopen the claim for service connection for hypertension.  He argues that his currently diagnosed hypertension began in service.  
In May 1997, the RO denied the Veteran's claim for service connection for hypertension.  The RO held that there was no evidence that the Veteran was diagnosed or treated for hypertension in service or post-service.  He did not appeal that decision, nor did he submit any new and material evidence within a year of the rating decision.  38 C.F.R. § 3.156(b).  The May 1997 rating decision thereby became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).

The evidence of record at the time of the RO's May 1997 rating decision included the Veteran's service treatment records, which did not show treatment for or a diagnosis of hypertension.  Additionally, there was no evidence of a current diagnosis of hypertension (as opposed to having elevated blood pressure readings) or a medical opinion linking hypertension to the Veteran's service.  

Evidence received since the RO's May 1997 rating decision includes treatment records showing a diagnosis of hypertension in 2005.  Because this is evidence of a current disability, an element not present in May 1997, this evidence is sufficient to reopen the previously-denied claim.  38 C.F.R. § 3.156(a), Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108.

Dismissal of Claim Withdrawn at Hearing

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made in writing or on the record at a hearing by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

Regarding the issue of entitlement to a compensable rating for erectile dysfunction, the Veteran expressly withdrew this matters from appeal on the record at the June 2014 Travel Board hearing.  Inasmuch as he has withdrawn his appeal in this matter, there is no allegation of error of fact or law for appellate consideration.  Thus, the claim is dismissed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for hypertension is reopened.  To this extent only, the appeal is granted.

The claim for entitlement to a compensable rating for erectile dysfunction is dismissed without prejudice.


REMAND

During the Veteran's June 2014 hearing, he indicated that he continues to get treatment at the Charleston Family Clinic and the VA hospital.  The claims file only contains medical records dating up to the Veteran's last examination for hemorrhoids in April 2011.  Updated treatment records should be added to the claims file.  Additionally, during the hearing, the Veteran indicated that his hemorrhoids cause bleeding after "every bowel movement" and that his disability is an "everyday thing."  This description indicates that the Veteran's symptoms are worse than described during the April 2011 examination when he stated he had "episodes of pain, bleeding, and swelling...about 3 or 4 times per year."  Therefore, the Veteran must be provided another examination to assess the current symptomatology of his hemorrhoids.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  
     
Regarding the Veteran's hypertension claim, the evidence in this case shows that the Veteran had elevated blood pressure readings during service (including 147/81 in December 1991, 140/98 in July 1992, and 158/95 in July 1993), although he was not noted to have hypertension at that time.  He also has a current diagnosis of hypertension.
The Veteran has not yet been afforded an examination, and an etiological opinion has not been obtained.  Such would include an opinion as to whether the blood pressure readings recorded in service represented the onset of the Veteran's hypertension diagnosis.  Under the circumstances, the Board finds that the Veteran should be afforded an examination, and an etiological opinion should be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated medical records from the Charleston Family Clinic and the VA Hospital in Charleston from April 2011 to present. 

2.  Then, schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his hemorrhoids.  The claims file should be made available to the examiner in conjunction with the examination.  The claims folder and a copy of this remand should be reviewed by the examiner, and the examiner must note in the examination report that the claims file was in fact reviewed in conjunction with the examination.
Any medically indicated special tests should be accomplished.

The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria. Specifically, the examiner must determine whether the Veteran's hemorrhoids are large or thrombotic and irreducible, with excessive redundant tissue, evidencing frequent recurrences.  Additionally, the examiner should note whether the Veteran has hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  

3.  The Veteran should also be afforded a hypertension examination.  Following the claims file review, physical examination, and interview of the Veteran, the examiner should provide an opinion as to whether it is at least likely as not (a 50 percent probability or greater) that the Veteran's hypertension had its onset in service, manifested to a compensable degree within one year of service discharge, or is otherwise etiologically related to his active service.  The opinion must discuss the clinical significance, if any, of the blood pressure readings recorded during the Veteran's active service and the diagnosis of hypertension in 2005.  

The examiner should also state whether it is as likely as not that the Veteran's hypertension was caused or aggravated (chronically worsened) by any service connected disability.

Rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner(s) shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).


4.  After completing the above development, and any other development deemed necessary, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


